Citation Nr: 0331052	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  02-01 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Entitlement to an increased rating for residuals of right 
ankle fracture, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION


The veteran had verified active duty service from November 
1939 until August 1945.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an August 2001 
rating decision of the Regional Office (RO) in Newark, New 
Jersey that denied a rating in excess of 10 percent for 
service-connected right ankle disability.  The appellant 
expressed dissatisfaction with this rating determination in 
a notice of disagreement received in August 2001 and 
perfected a timely appeal to the Board.  During the pendency 
of this appeal, the 10 percent rating for right ankle 
fracture residuals was increased to 20 percent by rating 
action dated in July 2002, effective from December 20, 2000.

The appellant was afforded a personal hearing at the RO in 
February 2003, before the undersigned Acting Law Judge 
sitting at Newark, New Jersey; the transcript of which is of 
record.  


REMAND

The veteran testified upon personal hearing on appeal in 
February 2003 that the symptoms associated with his service-
connected right ankle disability have increased in severity, 
to the extent that he has had to use a cane for the past 
year and a half.  He stated that he had constant pain and 
swelling of the right ankle resulting in substantial 
walking, driving and other activity restrictions for which a 
higher disability evaluation is warranted.  

A review of the record discloses that the veteran was last 
examined for compensation and pension purposes in March 
2001.  At that time, the examiner notes that the symptoms 
displayed on that occasion were prone to progression.  The 
Board is thus of the opinion that the appellate should be 
scheduled for a VA orthopedic examination to assess the 
current status and extent of right ankle disability.

Additionally, the veteran indicated upon personal hearing on 
appeal that he received ongoing treatment for right ankle 
symptomatology at the VA.  The Board observes that clinical 
information from the Wilmington, Delaware VA Hospital dating 
through April 12, 2002 is of record.  Therefore, any and all 
subsequent records pertinent to the appeal should be 
requested and associated with the claims folder.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The appellant should be contacted 
and asked to identify all VA and non-VA 
health care providers who have treated 
him recently for his right ankle since 
February 2000.  Complete clinical 
records should be obtained from each 
health care provider the appellant 
identifies, if not already of record.

2.  The veteran's clinical records from 
the Wilmington, Delaware VA medical 
facility dating from April 13, 2002, 
should be requested and associated with 
the claims folder.

3.  After any requested records have 
been received and associated with the 
claims file, the veteran should be 
afforded a VA orthopedic examination to 
determine the degree of severity of his 
right ankle disorder.  The claims file 
and a copy of this remand must be made 
available to the physician designated to 
examine the veteran.  All indicated 
tests and studies, range of motion 
testing of the right ankle (expressed in 
degrees, with standard ranges provided 
for comparison purposes) should be 
accomplished, and all clinical findings 
pertaining to the right ankle should be 
reported in detail and correlated to a 
specific diagnosis.  

The examiner should provide findings as 
to whether there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the right ankle.  If 
pain on motion is observed, the examiner 
should indicate the point at which pain 
begins.  He or she should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due 
to pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use of the right ankle, to the 
extent possible.  The examiner should 
express such functional loss in terms of 
additional degrees of limited motion of 
the right ankle.  All examination 
findings, together with the complete 
rationale for the comments expressed, 
should be set forth in a printed 
(typewritten) report.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination report does not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2003). 

5.  The appellant should be given 
adequate notice of the examination, to 
include advising him of the 
consequences of failure to report.  If 
he fails to appear for the examination, 
this fact should be noted in the claims 
folder and a copy of the examination 
notification or refusal to report 
notice, whichever is applicable, should 
be obtained by the RO and associated 
with the claims folder.  

6.  The RO must review the claims file 
and ensure that all Veterans Claims 
Assistance Act of 2000 development and 
notice obligations have been satisfied 
in accordance with the recent decision 
in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  Any other development 
deemed indicated by the RO should also 
be accomplished.

7.  If the benefit sought on appeal is 
not granted, the appellant and his 
representative should be provided with 
a supplemental statement of the case 
and should be afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate consideration.  .

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	KIMBERLY OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




